Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 01/22/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 01/22/2021 is a has CON of 16/253,935 01/22/2019 PAT 10931572 are acknowledged.
Drawings
3.  	The drawings were received on 01/22/202 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 01/22/202 1is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 01/22/202 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication US  20220038291 A1 HONG et al. (Hereinafter “HONG ").
 	As per claim 1, HONG teaches a method for decentralizing control plane operations in a network environment comprising a plurality of transport nodes configured to implement a logical overlay network, comprising: receiving, by a first transport node, a global list of transport nodes from a management plane, the global list of transport nodes comprising a public key of a second transport node (para [0076-0077], fig. 3b, electronic device is receiving one of the list of active nodes a public key of a second transport node such as the singer public key from the authentication server); receiving, by the first transport node, a message from the second transport node, the message comprising: state update information (para [0076-0077], fig. 3b, receiving by the electronic device information from the neighbor status information from the peer device ); an identifier of the second transport node; and a signature(para [0076-0077], fig. 3b, the information includes signature and user device information and device information );; validating, by the first transport node, the signature based on the identifier 
	As per claim 2, HONG teaches the method of claim 1, wherein validating, by the first transport node, the signature based on the identifier of the second transport node and the public key of the second transport node comprises determining that the public key of the second transport node is associated with the identifier of the second transport node in the global list of transport nodes ( para [0076-0077], fig. 3b, confirming the electronic updating, based on the validating at the electronic document device based on the public and signature information of the user device).
	As per claim 3, HONG teaches the method of claim 1, wherein the global list of transport nodes comprises public keys of a plurality of transport nodes (para [0014] , an authentication server configured to register a public key of a signer generated based on biometric information for user identification).
	As per claim 4, HONG teaches the method of claim 1, further comprising: determining, by the first transport node, one or more neighbor transport nodes of the first transport node based on the global list of transport nodes (( para [0076-0077], electronic document device identify one transport device such as the user among the list of devices registered in the authentication server); and sending, by the first transport 
	As per claim 8, HONG teaches a system for decentralizing control plane operations in a network environment comprising a plurality of transport nodes configured to implement a logical overlay network, the system comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor and the at least one memory configured to: receive, by a first transport node, a global list of transport nodes from a management plane, the global list of transport nodes comprising a public key of a second transport node ( para [0076-0077], fig. 3b, electronic device is receiving one of the list of active nodes a public key of a second transport node such as the singer public key from the authentication server); receive, by the first transport node, a message from the second transport node, the message comprising: state update information (para [0076-0077], fig. 3b, receiving by the electronic device information from the neighbor status information from the peer device); an identifier of the second transport node ( ); and a signature (para [0076-0077], fig. 3b, the information includes signature and user device information and device information  ); validate, by the first transport node, the signature based on the identifier of the second transport node and the public key of the second transport node ( para [0076-0077], fig. 3b, confirming the electronic updating, based on the validating at the electronic document device); and update, based on the validating, state information at the first transport node based on the state update information (para [0076-0077], fig. 3b, 
	As per claim 9, HONG teaches the system of claim 8, wherein validating, by the first transport node, the signature based on the identifier of the second transport node and the public key of the second transport node comprises determining that the public key of the second transport node is associated with the identifier of the second transport node in the global list of transport nodes ( para [0076-0077], fig. 3b, confirming the electronic updating, based on the validating at the electronic document device based on the public and signature information of the user device).	
As per claim 10, HONG teaches the system of claim 8, wherein the global list of transport nodes comprises public keys of a plurality of transport nodes (para [0014] , an authentication server configured to register a public key of a signer generated based on biometric information for user identification)..
	As per claim 11, HONG teaches the system of claim 8, wherein the at least one processor and the at least one memory are further configured to: determine, by the first transport node, one or more neighbor transport nodes of the first transport node based on the global list of transport nodes (( para [0076-0077], electronic document device identify one transport device such as the user among the list of devices registered in the authentication server);; and send, by the first transport node, the state update information to the one or more neighbor transport nodes of the first transport node (( para [0076-0077], sending message to the user device such as the provide electronic document).
, HONG teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: receive, by a first transport node, a global list of transport nodes from a management plane, the global list of transport nodes comprising a public key of a second transport node (para [0076-0077], fig. 3b, electronic device is receiving one of the list of active nodes a public key of a second transport node such as the singer public key from the authentication server ); receive, by the first transport node, a message from the second transport node, the message comprising: state update information para [0076-0077], fig. 3b, receiving by the electronic device information from the neighbor status information from the peer device; an identifier of the second transport node ; and a signature( para [0076-0077], fig. 3b, the information includes signature and user device information and device information); validate, by the first transport node, the signature based on the identifier of the second transport node and the public key of the second transport node( para [0076-0077], fig. 3b, confirming the electronic updating, based on the validating at the electronic document device); and update, based on the validating, state information at the first transport node based on the state update information( para [0076-0077], fig. 3b, confirming the electronic updating, based on the validating at the electronic document device).
	As per claim 16, HONG teaches the non-transitory computer-readable medium of claim 15, wherein validating, by the first transport node, the signature based on the identifier of the second transport node and the public key of the second transport node comprises determining that the public key of the second transport node is associated with the identifier of the second transport node in the global list of transport nodes( para 
	As per claim 17, HONG teaches the non-transitory computer-readable medium of claim 15, wherein the global list of transport nodes comprises public keys of a plurality of transport nodes ( para [0014] , an authentication server configured to register a public key of a signer generated based on biometric information for user identification).
	As per claim 18, HONG teaches the non-transitory computer-readable medium of claim 15, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: determine, by the first transport node, one or more neighbor transport nodes of the first transport node based on the global list of transport nodes ( para [0076-0077], electronic document device identify one transport device such as the user among the list of devices registered in the authentication server); and send, by the first transport node, the state update information to the one or more neighbor transport nodes of the first transport node(para [0076-0077], sending message to the user device such as the provide electronic document ).
	Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
5.	Claim(s) 5,7, 12, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG further view of US PG Pub US 20180343547A1 to CHAKI et al (hereinafter CHAKI).
	As per claim 5, HONG teaches the method of claim 4, CHAKI teaches wherein the one or more neighbor transport nodes of the first transport node are further determined based on one or more neighbor index values (para [0059], the first transport node are further determined based on one or more neighbor index values).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of HONG by wherein the one or more neighbor transport nodes of the first transport node are further determined based on one or more neighbor index values as suggested by CHAKI, this modification would benefit   HONG for providing a better security mechanism in a network.
 	As per claim 7, HONG teaches the method of claim 1, CHAKI teaches further comprising: updating the global list of transport nodes when a given transport node joins or leaves the logical overlay network (para [0046], global list is updated when a device joins or leave the network group ); and updating a respective list of neighbor transport nodes on each respective transport node when the given transport node joins or leaves the logical overlay network ( para [0046], list is regularly updated/refreshed when there 
 	Examiner supplies the same rationale as supplied in claim 5.
 	As per claim 12, HONG teaches the system of claim 11, wherein the one or more neighbor transport nodes of the first transport node are further determined based on one or more neighbor index values (para [0059], the first transport node are further determined based on one or more neighbor index values).
	Examiner supplies the same rationale as supplied in claim 5.
As per claim 14, HONG teaches the system of claim 8, CHAKI teaches wherein the at least one processor and the at least one memory are further configured to: update the global list of transport nodes when a given transport node joins or leaves the logical overlay network (para [0046], global list is updated when a device joins or leave the network group ); and update a respective list of neighbor transport nodes on each respective transport node when the given transport node joins or leaves the logical overlay network ( para [0046], list is regularly updated/refreshed when there is a change in credential for an existing device, or a new device with higher credentials joins the group).
	Examiner supplies the same rationale as supplied in claim 5.
 	As per claim 19, HONG teaches the non-transitory computer-readable medium of claim 18, CHAKI teaches wherein the one or more neighbor transport nodes of the first 
	Examiner supplies the same rationale as supplied in claim 5.
Allowable Subject Matter
Claim 6, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20200245206 A1; US Patent Publication US 20200092631 A1,   US Patent Publication US 20190124465 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467